Citation Nr: 1712871	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  12-14 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to an extraschedular rating for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel




INTRODUCTION

The Veteran served on active duty from September 1998 to February 1999 and from January 2004 to April 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA).

In an April 2012 rating decision, the RO increased the Veteran's initial rating for PTSD to 50 percent from the original effective date.  In a December 2012 rating decision, the RO awarded a temporary total (100 percent) rating from March 14, 2012, under 38 C.F.R. § 4.29 for a period requiring hospitalization.  The 50 percent rating effective was made effective again from July 1, 2012.

In January 2015, the Board granted an initial 70 percent rating, effective from July 1, 2012.  The Board remanded the issue of entitlement to extraschedular consideration for PTSD and the issue of entitlement to a TDIU for additional development.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. The Veteran's PTSD symptoms do not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

2. The Veteran's service-connected disabilities do not render him unable to obtain and maintain substantially gainful employment.

CONCLUSIONS OF LAW

1. The criteria for referral of the claim for increased ratings for PTSD for extraschedular consideration have not been met.  38 U.S.C.A. §§ 1155, 510 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2016).

2. The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b) (2016).

The Veteran's claim of entitlement to an extraschedular evaluation for his PTSD arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, service personnel records, and identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded a VA examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran was provided VA medical examinations in May 2010, January 2012, and August 2012.  The examinations are adequate for rating purposes as the reports are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  

Pursuant to the Board's January 2015 remand order, the RO scheduled VA examinations to determine the impact of the Veteran's service-connected disabilities on employment.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, the Veteran failed to report for his examinations.  38 C.F.R. § 3.655 provides that when a claimant fails to report for an examination without good cause scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Since the Veteran's claims on appeal arise from his disagreement with the initial evaluation of PTSD following the grant of service connection, these claims are original compensation claims.  In this case, the Veteran did not provide good cause for failing to report for his examinations; thus, the claims shall be rated on the evidence of record.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Extraschedular Evaluation

In a January 2015 decision, the Board examined the Veteran's entitlement to increased schedular rating for PTSD and assigned an initial 70 percent schedular rating.  The Board found that a total rating was not warranted on a schedular basis as the evidence did not show total occupational and social impairment; however, the Board remanded the matter of entitlement to extraschedular ratings for PTSD.  Thus, the issue of extraschedular consideration has returned to the Board for consideration.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service ("Director"), upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (2016).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court addressed at length the extra-schedular provisions of 38 C.F.R. § 3.321(b).  The Court held that the determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Id. at 115.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."

The first step or element is a finding of whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, 22 Vet. App at 115.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  This task is to be performed by the RO or the Board.  Id.

If the first element is met, the second step or element is a determination of whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Thun, 22 Vet. App. at 116.  Such factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  This task is also to be performed by the RO or the Board.  Id.

If these two elements are met, the case must be referred to the Director for completion of the third step or element-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Court has held that neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Anderson, 22 Vet. App. at 426 (citing Floyd v. Brown, 9 Vet. App. 88, 95 (1996)).

The Veteran's PTSD has been evaluated as 70 percent disabling under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula, a 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The Board observes 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130 were updated via an interim final rule, made immediately effective August 4, 2014, in part to substitute references to the DSM-V for the DSM-IV.  The Secretary directed that the changes be applied to applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, but not to claims certified to or pending before the Board, the United States Court of Appeals for Veterans Claims (Court), or the United States Court of Appeals for the Federal Circuit.  79 Fed. Reg. 45, 093, 45,094-096 (Aug. 4, 2014); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) ("where [a] law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to [the] appellant should . . . apply unless Congress provided otherwise or permitted the [Secretary] to do otherwise and the Secretary did so").  As the Veteran's claim was initially certified to the Board in September 2013, only the version of 38 C.F.R. § 4.130 effective prior to August 4, 2014, applies and any evaluation of the Veteran's PTSD prior to August 4, 2014, must consider the criteria established in the DSM-IV.

In January 2015, the Board determined that the Veteran did not meet the criteria for a 100 percent schedular rating.  The facts at that time included an April 2010 buddy statement from the Veteran's father that described how PTSD affected his son's life.  The disorder caused him to have a very hard time trying to focus and work with others.  He had no patience and got angry for no apparent reason.  He was extremely paranoid and confrontational.  He was not responsible or reliable, both in his personal life and at work.  He could not wake up in the mornings due to sleeplessness from nightmares.  He was never happy and he did not smile.  He talked of suicide and at one point, he put up a screen saver on the home computer that was a picture of him with a gun pointed to his head.

During the May 2010 VA examination, he reported that he grew up in a normal family with two hardworking parents and a sister.  As a youth, he had many friends and actively dated.  He played sports and held a part-time job.  He graduated high school and then he and his father purchased and ran a multi-million dollar sign company.  He stated that since service, he had not been able to work consistently.  He had trouble with people and the pressure.  The sign company went bankrupt and he had not worked for the past month.  He maintained a relationship with his father and had some friends, though he pushed many away by fighting with them.

The VA psychologist diagnosed the Veteran with Axis I PTSD, major depressive disorder, attention deficit hyperactivity disorder (ADHD), and opioid dependence.  She noted that the symptoms of the disabilities overlapped so that their symptoms were inseparable.  A global assessment of functioning (GAF) score of 60 was assigned.  During the mental examination the Veteran reported depressed mood, marked loss of interest in usual activities, hypersomnia, fatigue, impaired concentration, hopelessness, slowed thinking and decision making, and past episodes of passive suicidal ideation.  The psychologist determined that the Veteran's PTSD was of moderate severity.

During the January 2012 VA examination, the Veteran reported that the quality of his social relationships with everyone, except for his mother, was poor.  He received his Associate's degree in Marine Technology from New England Tech.  He reported that he was in the process of gaining admission to a live-in treatment program at the Worthington VA.  He hoped that the structured program would "help him get his life back."

The VA psychologist concluded that his PTSD resulted in occupational and social impairment with deficiencies in most areas, but added that the disorder rendered him unable to secure and maintain substantially gainful employment.  A GAF score of 50 was assigned.  The disorder manifested in symptoms of depressed mood, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, hypervigilance and exaggerated startle response, and difficulty concentrating.  In dealing with other people, the Veteran often experienced outbursts of anger.  He felt isolated and estranged from others, and had markedly diminished interest in his usual activities.  He continued to have suicidal ideation.

The Veteran attended a VA inpatient treatment program for PTSD from March 15, 2012 to June 21, 2012.  He reported that the program went well and he was happy to complete it; however he had high anxiety about his transition home. 

In June 2012, shortly after discharge from inpatient treatment, the Veteran spoke over the phone with a registered nurse at the VA medical center.  He indicated that he had just started a new part-time job at South Attleboro Marine working on boats.  He added that he only had to pass one more class to receive his Associate's degree in Marine Technology from New England Tech.

An August 2012 VA examination, administered by the same VA psychologist who performed the January 2012 VA examination, offered generally similar clinical findings and conclusions.

Throughout the course of this appeal, the Veteran engaged in individual and group therapy at the Providence, Rhode Island, VA Medical Center, as well as medication management, for his mental health and substance abuse problem.  Records from those treatments demonstrate that his symptoms fluctuated over time but were generally consistent with the findings of the prior VA examinations.  There are, however, a few differences.  First, treatment revealed that from 2011 to 2012 the Veteran pursued an Associate's degree in Marine Technology from New England Tech, but it is unclear if he ever earned his last credits during the summer and fall of 2012.  Second, in June 2012, a few days after discharge from inpatient treatment, he obtained employment at a local marina repairing boats.  He said he was hired on a part-time basis but he indicated that some weeks he worked full time.  Third, in an addendum to a May 2013 Mental Health Note a VA psychologist specifically stated that his PTSD and depression did not impair his overall ability to engage in critical thinking, interact with co-workers, or follow safety procedures, and that there was no reason to question his ability to fully participate in a work setting with fellow staff.  A July 2013 treatment record indicates that the Veteran was working and that he was recently offered a paid internship that he thought might turn into a formal employment offer.  Further, treatment records dated throughout 2014 indicate that the Veteran was working.  GAF scores had a wide range of 49 to 71, but primarily in the 50s and 60s, which equate to either mild or moderate symptoms.

Based on the evidence of record, the Board finds that referral to the Director for consideration of an extraschedular evaluation is not warranted.  As discussed in the Board's January 2015 decision, the schedular criteria for a 70 percent rating adequately address the severity of the Veteran's PTSD symptoms during the pendency of the claim.  A schedular rating of 100 percent is provided under Diagnostic Code 9411; however, the Veteran's PTSD symptoms have not been of the frequency, severity, and duration to warrant this rating.  Simply, there has been no indication of gross impairment in thought process, delusions or hallucinations, inappropriate behavior, an inability to perform activities of daily living, or evidence that that the Veteran has been a danger to himself or others.  VA examiners have not found that his symptoms have resulted in total occupational and social impairment.  The Board acknowledges that the Veteran was hospitalized for his PTSD in 2012; however, VA awarded a temporary total evaluation for this period of hospitalization from March 14, 2012, until July 1, 2012.  No other periods of hospitalization have been indicated.  Regarding employment, the schedular criteria are based on the average impairment of earning capacity and as such, his employment difficulties due to PTSD symptoms are adequately encompassed in the criteria for the currently assigned 70 percent rating.  

In summary, after reviewing the evidence of record, it is not shown that such an exceptional disability picture exists that the available schedular evaluations for the Veteran's service-connected PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

III. TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a "substantially gainful" occupation (i.e. work which is more than marginal, that permits the individual to earn a "living wage," 38 C.F.R. § 4.16(b) (2016); Moore v. Derwinski, 1 Vet. App. 356 (1991), as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Entitlement to TDIU requires the presence of an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016). 

In this case, the Veteran is service-connected for PTSD, rated 70 percent disabling; low back strain, rated 10 percent disabling; and tinnitus, rated 10 percent disabling.  His combined rating has been 80 percent, with the exception of the period from March 14, 2012 to June 30, 2012, when the Veteran had a temporary total rating for PTSD.  The question is whether the Veteran's service connected disabilities have rendered him unable to obtain and maintain substantially gainful employment.

In this case, the Board cannot find that the Veteran's service-connected disabilities have rendered him unable to obtain and maintain substantially gainful employment.  While the January 2012 VA examiner found that his PTSD symptoms prevent the Veteran from securing and maintaining substantially gainful employment, treatment records dated in 2013 show he was a full time student.  In a May 2013 letter, a VA clinical psychologist indicated that there was no reason to question the Veteran's ability to fully participate in a work setting with fellow staff.  A July 2013 treatment record indicates that the Veteran was working and was recently offered a paid internship that might turn into a formal employment offer.  Further, treatment records dated throughout 2014 indicate that the Veteran was working.

The Board remanded this matter in January 2015 to schedule VA examinations to determine the impact of the Veteran's service-connected disabilities on employment.  These examinations may have provided additional information in favor of the Veteran's claim; however, the Veteran failed to report for these examinations without providing good cause.  He has not requested that his examinations be rescheduled.  While the duty to assist is neither optional nor discretionary (See Littke v. Derwinski, 1 Vet. App. 90, 92 (1991)), the duty is not always a one-way street; nor is it a "blind alley."  Olson v. Principi, 3 Vet. App. 480, 483 (1992).  "The VA's 'duty' is just what it states, a duty to assist, not a duty to prove a claim with the veteran only in a passive role."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted).  See also Counts v. Brown, 6 Vet. App. 474, 476 (1994).

Based on the evidence of record, the Board cannot find that the Veteran's service-connected disabilities have rendered him unable to obtain and maintain substantially gainful employment during the pendency of the claim.  The appeal is denied.







	

(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an extraschedular evaluation for PTSD is denied.

Entitlement to a TDIU is denied.



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


